Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 8/11/21 has been considered.  Applicant’s arguments are deemed to be persuasive-in-part.
	Claims 4-5, 8, 11, 13-14, 18, 22, 26, 27, 100-104 are pending.
	Claims 103-104 are withdrawn from consideration as being drawn to a non-elected invention.
	Claims 4-5, 8, 11, 13-14, 18, 22, 26, 27, 100-102 are currently under consideration.

Election/Restrictions-reiterated
Applicant’s election without traverse of nivolumab and compound N on 1/28/21 is acknowledged.
Information Disclosure Statement
The IDSs filed 8/11/21 have been considered and initialed copies of the PTO-1449s are enclosed.
Withdrawal of Rejections/Objections
	The objection to the specification is withdrawn in view of the amendment to the specification.
	The rejection of claims 98-100 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  
	The rejection of claims 3-5, 8, 10-11, 13-14, 18, 22, 26-27, 98 and 100-102 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in view of applicant’s amendments to the claims.

Response to Arguments

Claim Objections
Claims 4-5, 8, 11, 13-14, 18, 22, 26, 27, 100-102 remain objected to because of the following informalities:  they contain non-elected subject matter.  Appropriate correction is required.
Applicant argues that the non-elected subject matter should be examined once the elected subject matter is allowable.  Once the elected subject is allowable, then the non-elected species will be examined.  Until that time, the objection remains.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 


Claims 4-5, 8, 11, 13-14, 18, 22, 26, 27, 100-102 remain rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for methods of treating a subject having a cancer which expresses PD1 using the claims antibody, does not reasonably provide enablement for methods of treating a subject having a cancer which does NOT expresses PD1 using the claimed antibody.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The reasons for this rejection are of record in the non-final rejection mailed 2/11/21.
Applicant argues that the mechanism of action of PD-1 and its ligands is well-known at the time of the present application was filed and that nivolumab and pembrolizumab have been approved by the FDA for the treatment of various types of cancers.  The Examiner does not dispute this.  The rejection is based on the use of anti-PD-1 antibodies for the treatment of all types of cancers, including those that do not express PD-1.  Nivolumab and pembrolizumab have not been approved for the treatment of all types of cancers, just “various types of cancers” as argued by applicant.  As discussed in the rejection, it is clear that the antibody must bind its antigen in order for the antibody to be effective and there is no showing that all types of cancers express PD-1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-5, 8, 11, 13-14, 18, 22, 26, 27, 100-102  remain rejected under 35 U.S.C. 103 as being unpatentable over Korman et al US 8008449 in view of applicant’s specification at page 65, Cheng et al US 2011/0237573, Liu et al PNAS vol. 110 p. 20224 (12/10/2013), Kuchroo et al US 2013/0156774, Thudium et al US 2011/0150892, Hansen et al US 2015/0125386 (priority to 11/5/2013), Ben-Moshe et al WO 2015/075725 (priority to 11/25/2013), Abdiche et al US 2016/0159905 (priority to .
Applicant argues that Cheng and Liu fail to cure the deficiency of Korman (as indicated in the rejection) because these references do not teach the combination with immunomodulators.  As discussed in the rejection, Korman teaches that anti-PD-1 antibodies (nivolumab) can be combined with other agents for the treatment of cancers, Cheng and Liu both teach applicant’s compound N for the treatment of the same types of cancers as Korman and Cheng also teaches that the compound can be combined with other therapeutic agents.  Thus, since both Korman and Cheng each the their respective compounds can be used in combination therapy, and since both comounds treat the same types of cancers, it logically flows that the antibodies of Korman can be combined with the compound of Cheng or Liu with the expected benefit of treating the same types of cancer.  It is the combination of the references which makes applicant’s invention obvious and not each individual reference.
Applicant argues unexpected results citing Janku et al who shows that WNT974 (which is applicant’s compound) can be combined with spartalizumab for the treatment of advanced solid tumors and this is a Phase I clinical study.  First, a proper showing of unexpected results is a showing using the closest prior art and, in this case, the closest prior art is nivolumab and WNT974.  Nivolumab and spartalizumab are different antibodies.  The proper showing would show what each compound does alone what the combined does and that the combination of the two is unexpected.  Second, the showing in Janku et al is a Phase I study and the conclusion is that the combination is “well tolerated”.  There is no showing that the results were unexpected.  Again, a proper showing would show what each compound does alone and what the combination does and that the combination of the two is unexpected.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834.  The examiner can normally be reached on M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Sheela J. Huff/Primary Examiner, Art Unit 1643